
	
		I
		111th CONGRESS
		2d Session
		H. R. 6562
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2010
			Ms. Corrine Brown of
			 Florida introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To revitalize home ownership by establishing a shared
		  equity appreciation homeownership pilot program.
	
	
		1.Short titleThis Act may be cited as the
			 American Residential Housing Recovery
			 Act of 2010.
		2.Declaration of
			 purposeThe Congress hereby
			 declares that a national emergency exists that is producing widespread
			 disruption of the owned residential real estate markets, which burdens
			 interstate and foreign commerce, affects the public welfare, and undermines the
			 standard of living of the American people. The Congress hereby declares a
			 national policy to remove obstructions to the free flow of interstate and
			 foreign commerce in the owned residential housing sector of the American
			 economy; and to provide for the general welfare by promoting the flow of equity
			 capital into the residential housing sector through innovative methods,
			 including the use of shared equity appreciation financing methods.
		3.Shared equity
			 appreciation pilot program
			(a)EstablishmentThe Secretary of the Treasury (in this
			 section referred to as the Secretary) shall carry out a shared
			 equity appreciation financing pilot program under this section to analyze the
			 effectiveness, including as a step in the economic recovery of the United
			 States, of shared equity finance methods that stimulate the flow of private
			 equity capital into the housing sector, while mitigating risk to
			 borrowers.
			(b)StructureUnder the pilot program under this section,
			 the Secretary shall—
				(1)provide for
			 entities, individuals, and governmental agencies to assist homeowners to
			 acquire, refinance, or maintain ownership of 1- to 4-family residences with
			 funding provided through shared equity appreciation arrangements under which
			 private or public sector investors, or both, invest equity funds for such
			 residences and thereby share in the equity appreciation of such
			 residences;
				(2)encourage public and private sector
			 investment in such shared equity appreciation arrangements through—
					(A)provision of upfront financial assistance
			 to participants in the pilot program, including payments for administrative
			 expenses and operating capital;
					(B)insurance under
			 subsection (h) of risks of loss to private investors in such
			 arrangements;
					(C)direct investment
			 by public investors in contracts for such arrangements; and
					(D)tax credits to
			 private investors in such arrangements under section 45S of the Internal
			 Revenue Code of 1986 (as added by subsection (g)); and
					(3)evaluate the
			 effectiveness of whether the actions taken by the Secretary under the pilot
			 program pursuant to paragraph (2) encourage investment in shared equity
			 appreciation arrangements.
				(c)Application and
			 selection
				(1)Eligibility and
			 applicationsThe Secretary shall establish eligibility
			 requirements for financial institutions, nonprofit organizations, housing
			 associations, investment pools, and other appropriate public and private
			 capital sources and individuals to participate in the pilot program under this
			 section and originate agreements for shared equity appreciation arrangements
			 under the program, and shall provide for eligible entities and individuals to
			 apply to the Secretary for such participation. Such applications shall include
			 such information as the Secretary considers appropriate.
				(2)Selection;
			 criteriaNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall select participants in the pilot program, from
			 among persons applying for such participation, using criteria established by
			 the Secretary, which shall include—
					(A)whether, under the pilot program, the
			 applicant—
						(i)can
			 provide relief to homeowners without modifying the original mortgage and
			 securitization;
						(ii)can
			 provide homeowners with a long-term stimulus for as long as the shared equity
			 arrangement is in effect;
						(iii)will empower
			 homeowners to have a stake in the solution;
						(iv)has
			 a streamlined process for originating and servicing contracts under the pilot
			 program for shared equity appreciation arrangements;
						(v)can materially reduce default and
			 foreclosure risk on mortgages of homeowners;
						(vi)can
			 effectively reduce interest rates on mortgages of homeowners;
						(vii)can effectively reduce debt-to-income
			 ratios and re-default rates on mortgages of homeowners;
						(viii)will credit
			 homeowners with 100 percent of the increase in the value of homeowners’
			 residences resulting from improvements made to their properties;
						(ix)will provide
			 periodic payments based on current home value to the homeowners or to the
			 homeowners’ lenders on behalf of the homeowner;
						(x)will make equity-sharing payments available
			 to new home purchasers to increase the percentage of approved loan
			 applications; and
						(xi)will make
			 equity-sharing payments available to senior homeowners to reduce the rate of
			 forced sales of their properties;
						(B)whether investors
			 in mortgage-backed securities deem equity-sharing payments to homeowners under
			 the applicant’s program as an incentive to providing principal
			 forbearance;
					(C)whether mortgage loan servicers deem
			 equity-sharing payments to homeowners under the applicant’s program as a
			 suitable loss mitigation tool;
					(D)whether
			 institutions regulated under the Community Reinvestment Act of 1977 (12 U.S.C.
			 2901) and the Federal financial supervisory agencies deem equity-sharing
			 payments to homeowners as an investment eligible for credit under such Act;
			 and
					(E)whether providing
			 Government-sponsored insurance against loss in property value under the
			 applicant’s program will increase participation by private investors.
					(d)Limitation to
			 principal residenceOnly mortgages for residences that are
			 occupied as the principal residence of the mortgagee shall be eligible under
			 the pilot program under this section.
			(e)Rights of
			 partiesThe Secretary shall establish the rights, privileges and
			 responsibilities of the respective parties to transactions under the pilot
			 program under this section.
			(f)Geographic
			 diversityThe Secretary shall carry out the pilot program on a
			 regional basis in five regional areas of the United States, as follows:
				(1)NortheastThe
			 Northeast region, consisting of the States of Connecticut, Delaware, Maine,
			 Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania,
			 Rhode Island and Vermont.
				(2)SoutheastThe
			 Southeast region, consisting of the States of Alabama, Florida, Georgia,
			 Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West
			 Virginia, and the District of Columbia.
				(3)CentralThe
			 Central region, consisting of the States of Arkansas, Illinois, Indiana, Iowa,
			 Kansas, Kentucky, Louisiana, Michigan, Missouri, Nebraska, Ohio, and
			 Wisconsin.
				(4)SouthwestThe
			 Southwest region, consisting of the States of Arizona, California, Colorado,
			 Hawaii, Nevada, New Mexico, Oklahoma, and Texas.
				(5)NorthwestThe
			 Northwest region, consisting of the States of Alaska, Idaho, Minnesota,
			 Montana, North Dakota, Oregon, South Dakota, Utah, Washington, and
			 Wyoming.
				(g)Tax credit for
			 private investment in shared equity appreciation contracts
				(1)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
					
						45S.Credit for
				private investment in shared equity appreciation contractsFor purposes of section 38, the shared
				equity appreciation contract credit determined under this section for the
				taxable year is 39 percent of the aggregate amount paid or incurred by the
				taxpayer during such taxable year as an investment in any shared appreciation
				contract of a participant in the pilot program under the
				American Residential Housing Recovery Act of
				2010.
						.
				(2)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus , and by adding at the end the following new
			 paragraph:
					
						(37)the shared equity
				appreciation contract credit determined under section
				45S(a).
						.
				(3)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 45S. Credit for private investment in shared equity
				appreciation
				contracts.
						
						.
				(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years ending after the date of the enactment of this Act.
				(h)Insurance of
			 risks to investorsFrom any
			 amounts made available for carrying out the pilot program under this section,
			 the Secretary shall set aside amounts sufficient to insure investments of
			 private funds in shared equity appreciation arrangements fully against any
			 losses arising from participation in the pilot program.
			(i)Monitoring and
			 reporting
				(1)MonitoringThe
			 Secretary shall provide for such monitoring under the pilot program under this
			 section as may be necessary and appropriate to determine its effectiveness, and
			 the structure and requirements of such monitoring.
				(2)Reports to
			 congressNot later than the expiration of the 18-month period
			 beginning on the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit a report to the Congress analyzing effectiveness
			 of the pilot program under this section and making recommendations regarding
			 expansion or improvements thereof.
				(j)WaiverThe
			 Secretary may waive, or specify alternative requirements for, any provision of
			 any statute, regulation, or guideline that the Secretary administers upon a
			 determination by the Secretary that such waiver is appropriate to carry out the
			 pilot program under this section.
			(k)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for assistance under the pilot program under this
			 section and any costs of carrying out this section such sums as may be
			 necessary for each of fiscal years 2010 through 2015.
			4.Regulatory
			 oversight of shared equity appreciation contracts by Bureau of Consumer
			 Financial Protection
			(a)Treatment as
			 consumer financial productSection 1002 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5481) is amended—
				(1)in paragraph
			 (5)—
					(A)in subparagraph
			 (A), by striking or at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting or;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)is a shared equity appreciation
				contract
							;
					(2)by redesignating
			 paragraphs (27) through (29) as paragraphs (28) through (30), respectively;
			 and
				(3)by inserting after
			 paragraph (26) the following new paragraph:
					
						(27)Shared equity
				appreciation contractThe
				term shared equity appreciation contract means an agreement
				between private or public sector investors, or both, and homeowners under which
				such investors provide funds to assist the homeowners to acquire, refinance, or
				maintain ownership of 1- to 4-family residences and under which the investors
				share in the equity appreciation of such
				residence.
						.
				(b)OversightSubtitle C of title X of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act is amended—
				(1)by redesignating
			 section 1037 (12 U.S.C. 5531 note) as section 1038; and
				(2)by inserting after
			 section 1036 (12 U.S.C. 5536) the following new section:
					
						1037.Shared equity
				appreciation contractsIn
				carrying out its duties under this title with respect to shared equity
				appreciation contracts, the Bureau shall issue and enforce regulations
				governing the establishment and servicing of shared appreciation contracts to
				ensure that—
							(1)consumers receive
				clear and balanced information about the risks and benefits of shared equity
				appreciation financing, including information about available
				alternatives;
							(2)appropriate
				eligibility and underwriting guidelines are applied;
							(3)consumers
				demonstrate they understand their rights and obligations, as well as the risks
				and benefits, before entering into shared equity appreciation contracts;
							(4)consumers receive
				qualified independent counseling before entering into shared equity
				appreciation contracts;
							(5)the terms of such
				contracts, including pricing, homeowner payments and percentage of equity
				shared, are not predatory;
							(6)consumers are protected from being sold
				shared equity contracts to fund inappropriate annuities, investments, and other
				financial products,
							(7)contract
				portfolio and individual loan level audit review standards are established and
				followed; and
							(8)shared equity
				appreciation contract providers are certified for financial strength, comply
				with rules and regulations promulgated by the Bureau, and follow procurement
				policies consistent with public sector
				practice.
							.
				
